UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JONATHAN JACOBS CIVIL ACTION
VERSUS
CAPTAIN JOHN WELLS AND NO: 16-CV-00865-BAJ-EWD

LIEUTENANT MICHAEL W. COLLINS.

RULING AND ORDER

 

Before the Court is Defendants’ Motion for Summary Judgment (Doc. 74).
Plaintiff filed an opposition to Defendants’ Motion (Doc. 78-2). Oral argument is not
required. For the reasons set forth below, Defendants Motion is GRANTED.

L. BACKGROUND

This matter arises from allegations that Jonathan Jacobs (“Plaintiff”) was
subjected to excessive force by Captain John Wells and Lieutenant Michael W. Collins
(collectively, “Defendants”) while imprisoned at the Elayn Hunt Correctional Center.
(Doc. 1 at p. 2). Specifically, Plaintiff alleges that on April 12, 2016, after a brief
exchange of profanities between himself and Lt. Collins, Defendants sprayed Plaintiff
with two different types of chemical agents. (Id. at §{f 6-8). Plaintiff further avers
that after he was sprayed, he was removed from his cell in full restraints and brought
to the security offices, where Cpt. Wells turned off the lights and began beating him.
dd. at | 9). Plaintiff alleges that he suffered from a broken ankle and leg as a result

of the alleged beating. Ud. at [| 15). Plaintiff now brings claims against Defendants
under 42 U.5.C. § 1983.

Defendants claim that Plaintiffs actions caused him to receive multiple
disciplinary charges, including two counts of “Defiance,” one count of “Aggravated
Disobedience,” and one count of “Contraband.” (Doc. 74-1 at p. 2). Defendants assert
that Plaintiff pleaded not guilty to each of the disciplinary charges, but an internal
disciplinary board hearing resulted in a finding that Plaintiff was in fact guilty of all
of the alleged violations. Ud.). Plaintiff ultimately lost a total of 120 days of good
time credit, 12 weeks of canteen privileges, and 12 weeks of yard privileges. Ud. at p.
3). Defendants now move for summary judgment in this matter pursuant to the ruling
of the Supreme Court of the United States in Heck v. Humphrey, 512 U.S. 477 (1994)
and Federal Rule of Civil Procedure 56.

TI], LEGAL STANDARD

A. Summary Judgment

Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to a judgment
as a matter of law.” Fed. R. Civ. P. 56(a). “[W]hen a properly supported motion for
summary judgment is made, the adverse party must set forth specific facts showing
that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
200 (1986) (quotation marks and footnote omitted).

In determining whether the movant is entitled to summary judgment, the
Court “view[s] facts in the light most favorable to the non-movant and draws] all

reasonable inferences in her favor.” Coleman v. Houston Indep. Sch. Dist., 118 F.3d
528, 583 (5th Cir. 1997) (citing Brothers v. Klevenhagen, 28 F.8d 452, 455 (5th Cir.
1994)).

In sum, summary judgment is appropriate if, “after adequate time for
discovery and upon motion, [the non-movant] fails to make a showing sufficient to
establish the existence of an element essential to that party’s case, and on which that
party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 817,
322 (1986). Summary judgment will he only “if the pleadings, depositions, answers
to interrogatories, and admissions on file, together with affidavits if any, show that
there is no genuine issue as to any material fact, and that the moving party is entitled
to jadgment as a matter of law.” Sherman v. Hallbawer, 455 F.2d 1236, 1241 (5th
Cir. 1972).

B. Heck v. Humphrey

The rule in Heck provides that to recover damages for an allegedly
unconstitutional conviction or imprisonment, a § 1983 plaintiff must prove that the
underlying conviction or sentence has been nullified. Heck, 512 U.S. 477. Heck has
been expanded to encompass prison disciplinary proceedings. Hdwards, 520 U.S. at
646-48. Part of the Heck analysis requires a court to determine if the prison
discipline was justified. The standard of proof required for the revocation of good time
credit is exceptionally low. The Supreme Court has determined that to meet
Constitutional standards, “some evidence” must be offered, even if it might be

characterized as “meager.” Superintendent v. Hill, 472 U.S. 445, 454 (1985).
Wi. DISCUSSION

In light of the exceedingly low evidentiary standard for the imposition of prison
disciplinary procedures, allegations that a prisoner “did nothing wrong” are fatal to
a prisoner’s § 1983 claims because in such a circumstance no adverse prison
disciplinary action would be justified. A finding that no discipline was justified is by
default a collateral attack on the disciplinary procedure levied against the prisoner,
a situation the Heck Court sought to prevent. Plaintiff makes this exact claim in his
Complaint when he alleges:

lijt was unreasonable for Defendant(s) to use force on Plaintiff when he

was not resisting and when he was no longer resisting or attempting to

flee, or otherwise, commit any crime. Use of force was unnecessary and

excessive to any need and/or there was no need for use of force under the

4th and 8th Amendments and the circumstances presented.
A finding that Plaintiff did “nothing wrong” would necessarily undermine the result
of the disciplinary proceedings wherein Plaintiff was found to have committed certain
acts that resulted in the loss of certain privileges, even if it was not Plaintiffs intent
to upset these findings. Plaintiff cannot now attempt to re-argue matters that were
already resolved in the disciplinary proceeding by way of the instant § 1983 claim.
Therefore, even when all inferences are made in Plaintiffs favor, absent some

indication that the results of the disciplinary proceedings have already been deemed

to have been improperly reached, Plaintiffs claim is barred by Heck.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendants’ Motion for Summary Judgment

(Doc. 74) is GRANTED.

Baton Rouge, Louisiana, this 2 1 say of August, 2019.

An R *
JUDGE BRIAN"A; JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
